DETAILED ACTION

Response to Amendment
Applicant's amendment filed 08/02/2021 has been entered.  Currently, claims 1-30 and 44-75 are pending and claims 31-43 are cancelled.


Terminal Disclaimer
The terminal disclaimer filed on 08/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10070685 and 10064447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-30 and 44-75 are allowed.


The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest an outsole for an article of footwear of claims 1, 44, and 60 comprising an outsole substrate having a ground-facing side and an opposing second side to be secured to an upper for an article of footwear, one 
The closest prior art to these claims is Dawkins (US 2012/0148778), which is a mat that reads on applicants' outsole; however, the bottom layer 121 prevents water from traveling through it to prevent bacteria from the floor reaching a person's feet [0024], and therefore Dawkins could not render obvious the water permeable membrane on the ground-facing side of the outsole substrate.  Additionally, the non-skid elements 123 could not read on applicants' traction elements of a cleat, a stud, a spike, or a lug; further, it would have been improper hindsight to have made the mat of Dawkins have one of these traction elements.  Lastly, Dawkins does not teach or suggest that the non-skid elements 123 are integrally formed with the top layer 101, which is the only layer that can possibly read on applicants' outsole substrate; further, there would have been no rationale to have put the non-skid elements on the top layer.
The closest prior art to claim 17 is Wang '011 in view of Bleys and Wang '525.  The prior art does not teach or suggest an article of footwear or a method of manufacturing an article of footwear having an upper and an outsole secured to the 
The Examiner is interpreting the term "dispersion" broadly to include the concept of solid in solid dispersions. This broader definition of the term leads the claim to have a definite meaning. Lastly, there would have been no rationale save improper hindsight to have added traction elements to the slippers of Wang '011 in view of Bleys et al. and Wang '525.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gerard Higgins/Primary Examiner, Art Unit 1796